Exhibit 10.1

EMPLOYEE SEPARATION AGREEMENT

This Employee Separation Agreement (“Agreement”) is between Einstein Noah
Restaurant Group, Inc. (“ENRGI” or the “Company”) and James W. Hood
(“Employee”).

Recitals

1. Employee was employed by ENRGI until November 25, 2008 (the “Separation
Date”), at which time the Employee’s employment with Company terminated.

2. Employee and ENRGI wish to provide for payment of severance benefits to
Employee, the protection of the Company’s business interests, and the resolution
of all differences between them, including, without limitation, all matters
relating to or arising from Employee’s employment with ENRGI and/or the
termination of that employment.

Agreement

In consideration of the conditions, covenants and agreements set forth below,
the parties agree as follows:

1. Severance Compensation.

(a) Employee hereby acknowledges the termination of Employee’s employment with
ENRGI and all offices and positions with ENRGI and all of its affiliates, all
effective as of the Separation Date. Employee confirms that he has received all
wages and other compensation payable to him for his services before the
Separation Date. In addition, Employee and the Company acknowledge that, prior
to the Separation Date, Employee incurred certain business expenses on the
Company’s behalf and Employee acknowledges that he has filed his final expense
report for the same and has been reimbursed for all such eligible expenses.

(b) The “Effective Date” of this Agreement shall be the date seven days after
the Agreement is signed by both parties and not revoked by Employee.

(c) If Employee does not timely exercise his right of revocation under paragraph
15(b), below:

i. ENRGI shall pay Employee severance compensation in the gross amount of 6
months of Employee’s base salary ($128,500), which amount shall be payable in
equal installments, less applicable withholdings, over a six month period of
time on each regular Company pay dates, commencing with the first regular pay
period following the Effective Date;

ii. ENRGI shall pay Employee a lump sum payment in the amount determined as the
pro-rata portion of his fiscal year 2008 bonus (e.g. both the Company
performance portion and the individual performance portion) for the period of
his service commencing January 2, 2008 and ending on the Separation Date, less
applicable withholdings; provided, however, that the payment shall be made on a
date determined by the Company no later than March 15, 2009;



--------------------------------------------------------------------------------

iii. Employee has made a timely election, pursuant to COBRA, to continue his
participation in group medical benefits programs sponsored by Company. The
Company shall pay the costs associated with the continuation of group medical
benefits until December 31, 2009 (the “Transition Period”). The right to
continued coverage paid for by the Company shall not be subject to liquidation
or exchange for another payment or benefit. Company shall gross up such amounts
to cover taxes so that COBRA payments during the Transition Period shall
represent no net cost to Employee. To the extent that Employee has made COBRA
payments for December 2008, January or February 2009, the Company shall
reimburse Employee for such payments by payment of a lump sum payment on a date
determined by the Company no later than March 15, 2009. Employee may continue
his participation following the end of the Transition Period, at his own cost,
in accordance with and to the extent permitted by COBRA;

iv. At Employee’s election, the Company will provide Employee with outplacement
services either (a) through an outplacement firm to be determined by the Company
for 90 days, at a maximum cost to the Company of $15,000 provided that Employee
starts utilizing these services within 60 days of the Effective Date or (b) by
reimbursing Employee for the costs of outplacement services up to a maximum of
$15,000, at an outplacement firm of Employee’s choosing, provided that the
outplacement services are performed and eligible expenses are submitted to the
Company within 90 days of the Effective date; and

iv. The exercise period for Employee’s outstanding vested stock options,
determined as of the Separation Date, will be extended until December 31, 2009.

(c) The Company will withhold all applicable income and employment taxes,
including without limitation withholding of federal, state and local taxes, from
any severance compensation paid to Employee pursuant to this Agreement. Employee
agrees to pay all applicable individual income taxes imposed on him by any
governmental taxing authority relating to or arising from any payment made or
benefit provided pursuant to this Agreement, other than ENRGI’s share of FICA
taxes, which FICA taxes shall be borne by ENRGI. Employee agrees to pay all
personal taxes relating to or arising from any payment made pursuant to this
Agreement, as necessary. Employee shall indemnify ENRGI from and against all
claims by any party arising from Employee’s failure or refusal to pay any taxes
due or claimed to be due, including costs and attorneys’ fees.



--------------------------------------------------------------------------------

2. Release.

(a) Employee, for himself, his heirs, personal representatives and assigns, and
any other person or entity that could or might act on behalf of him, including,
without limitation, his counsel (all of whom are collectively referred to as
“Releasers”), hereby fully and forever releases and discharges ENRGI, its
parents, divisions, subsidiaries, affiliates, and each of their past and present
officers, agents, directors, employees, shareholders, independent contractors,
attorneys, insurers, and any and all other persons or entities that are now or
may become liable to any Releaser due to any Releasee’s act or omission (all of
whom are collectively referred to as “Releasees), of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Releasers, or any person acting under any of
them, may now have, or claim at any future time to have, based in whole or in
part upon any act or omission occurring from the beginning of time through the
date of execution of this Agreement, including but not limited to, any claim in
connection with Employee’s employment relationship with ENRGI, or the
termination thereof, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act (except for claims arising
after this Agreement), the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act; EXCEPT for the rights and obligations created
by this Agreement AND EXCEPT for any vested rights under any pension,
retirement, profit sharing, health and welfare or stock option, or similar plan.

(b) Employee hereby warrants that he has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged above.

(c) Employee further warrants that except as he has reported to the Company
before the Separation Date, he has not experienced any illness, injury, or
disability compensable or recoverable under the worker’s compensation laws of
any state, and Employee agrees that he will not file a worker’s compensation
claim asserting the existence of any such previously unreported illness, injury,
or disability.

(d) Employee specifically represents that he has had a full and fair opportunity
to consult with counsel of his own choosing concerning the agreements,
representations, and declarations set forth in this Agreement. Employee
understands and agrees that by signing this Agreement he is giving up his right
to bring any legal claim against ENRGI concerning, directly or indirectly,
Employee’s employment relationship with ENRGI, including his separation from
employment. Employee agrees that this legal release is intended to be
interpreted in the broadest possible manner in favor of ENRGI, to include all
actual or potential legal claims that Employee may have against ENRGI, except as
specifically provided otherwise in this Agreement. Notwithstanding any other
provision of this Agreement, this release shall not waive or in any way limit or
otherwise affect Employee’s rights, if any, to indemnification and/or defense in
connection with any claim that may be asserted against Employee as a consequence
of his employment with the Company, whether such rights arise under the
Company’s articles of incorporation, bylaws, insurance contracts or otherwise.



--------------------------------------------------------------------------------

(e) ENRGI, for itself, its agents, divisions, subsidiaries, representatives,
successors and assigns, and any other person or entity that could or might act
on behalf of it, including, without limitation, its counsel (all of whom are
collectively referred to as “ENRGI Releasers”), hereby fully and forever
releases and discharges Employee, his heirs, personal representatives and
assigns, and any and all other persons or entities that are now or may become
liable to any ENRGI Releaser due to Employee’s act or omission (all of whom are
collectively referred to as “Employee Releasees”), of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that ENRGI Releasers, or any person acting under
any of them, may now have, or claim at any future time to have, based in whole
or in part upon any act or omission occurring from the beginning of time through
the date of execution of this Agreement, provided, however, that this Release
shall not include any action brought by any ENRGI Releasers arising out of, or
as a result of, Employee Releasee’s acts or omissions which result in an action
against ENRGI Releasers.

3. Protection of Trade Secrets and Confidential Information.

(a) Definition of “Confidential Information.” As used in this agreement,
“Confidential Information” means all nonpublic information (whether in paper or
electronic form, or contained in Employee’s memory, or otherwise stored or
recorded) relating to or arising from Company’s business, including, without
limitation, trade secrets used, developed or acquired by Company in connection
with its business. Without limiting the generality of the foregoing,
“Confidential Information” shall specifically include all information concerning
the manner and details of Company’s operation, organization and management;
financial information and/or documents and nonpublic policies, procedures and
other printed, written or electronic material generated or used in connection
with Company’s business; Company’s business plans and strategies; the details of
Company’s relationships with its customers, distributors, contractors and
vendors; nonpublic forms, contracts and other documents used in Company’s
business; all confidential information concerning Company’s employees, agents
and contractors, including without limitation such persons’ compensation,
benefits, skills, abilities, experience, knowledge and shortcomings, if any; the
nature and content of proprietary computer software used in Company’s business;
and all other information concerning Company’s concepts, prospects, customers,
employees, agents, contractors, earnings, products, services, equipment,
systems, and/or prospective and executed contracts and other business
arrangements. “Confidential Information” does not include information that
(i) is now in or later enters the public domain through no wrongful act on the
part of Employee, (ii) was in possession of the Employee prior to receipt from
the Company, (iii) is or was independently developed by the Employee without use
of the Company’s



--------------------------------------------------------------------------------

confidential information, (iv) is furnished to others by the Company without
restrictions similar to those herein on the right of the Employee to use or
disclose such information, or (v) must be disclosed pursuant to requirements of
law or valid legal process, provided that the Employee shall promptly notify the
Company in advance of any such disclosure and reasonably cooperate in the
Company’s attempts to maintain the confidentiality of its information at issue.

(b) Employee’s Use of Confidential Information. Employee shall not, without
Company’s prior written consent, at any time, directly or indirectly, for a
period of three (3) years following the Effective Date: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity without the Company’s prior
written consent.

(c) Acknowledgments. Employee acknowledges that during Employee’s employment
with Company, Employee had access to Confidential Information, all of which was
made accessible to Employee only in strict confidence; that unauthorized
disclosure of Confidential Information could damage Company’s business; that
Confidential Information could be susceptible to immediate competitive
application by a competitor of Company’s; that Company’s business is, in part,
dependent on access to and the continuing secrecy of Confidential Information;
that certain Confidential Information is novel, unique to Company and known only
to Employee, Company and certain key employees and contractors of Company; that
Company shall at all times retain ownership and control of all Confidential
Information; and that the restrictions contained in this Agreement are
reasonable and necessary for the protection of Company’s legitimate business
interests.

(d) Records Containing Confidential Information. “Confidential Records” means
all documents and other records, whether in paper, electronic or other form,
that contain or reflect any Confidential Information. Employee shall immediately
deliver to Company or its designee (and shall not keep in Employee’s possession
or deliver to any other person or entity) all Confidential Records and all other
Company property, whether tangible or intangible, in Employee’s possession or
control. Employee understands and agrees that compliance with this paragraph may
require that data be removed from Employee’s personal computer or other
electronic equipment. Consequently, upon written request from the Company,
Employee agrees to certify in writing to the Company that all Company
Confidential Records previously existing on Employee’s personal computer or
other electronic equipment have been deleted and/or destroyed.



--------------------------------------------------------------------------------

4. Unfair Competition.

(a) Covenants. During the twelve (12) month period following the Separation
Date, (the “Restricted Period”), Employee shall not, within the United States
(the “Protected Region”), directly or indirectly, serve or become associated
with, whether as an officer, director, employee, consultant, owner, shareholder,
adviser, joint venturer, or otherwise, with Bruegger’s Enterprises or any
affiliate thereof, Corner Bakery Cafe or any affiliate thereof, or Panera Bread
Company or any affiliate thereof, or with any other enterprise with more than 50
units whose primary business involves the operation of a multi-unit restaurant
business in the bagel and/or bakery market segments. For the sake of clarity,
the calculation of whether a particular business meets the 50 store threshold
set forth in the preceding sentence shall include all stores operated by the
entity in question as well as by all franchisors, franchisee(s) and sister
franchisees associated with the concept in question, meaning, for example, that
this Section would prohibit Employee from engaging, during the Restricted
Period, in competition on behalf of a Bruegger’s franchisee that operates only 5
stores, because the Bruegger’s concept is in operation in more than 50 franchise
locations and/or company-owned stores. This covenant shall not, however,
prohibit Employee from owning less than two percent of the securities of any
competitor of ENRGI, if such securities are publicly traded on a nationally
recognized stock exchange or over-the-counter market.

(b) Acknowledgments. Employee acknowledges that the foregoing geographic
restriction on competition is fair and reasonable, given the nature and
geographic scope of ENRGI’s business operations and the nature of Employee’s
position with ENRGI. Employee also acknowledges that while employed by ENRGI,
Employee had access to information that would be valuable or useful to ENRGI’s
competitors, and therefore acknowledges that the foregoing restrictions on
Employee’s future employment and business activities are fair and reasonable.
Employee acknowledges and is prepared for the possibility that Employee’s
standard of living may be reduced during the Restricted Period, and assumes and
accepts any risk associated with that possibility.

(c) Acknowledgments of Law. Employee acknowledges the following provisions of
Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(b) Any contract for the protection of trade secrets;

(d) Employee and management personnel and officers and employees who constitute
professional staff to Employee and management personnel.

Employee acknowledges that this Agreement is a contract for the protection of
trade secrets within the meaning of § 8-2-113(2)(b) and is intended to protect
the Confidential Information and Confidential Records identified, above, and
that Employee is an Employee or manager, or professional staff to an Employee or
manager, within the meaning of § 8-2-113(2)(d).



--------------------------------------------------------------------------------

5. Prohibition of Unfair Solicitation. During the 12 months following the
Separation Date, Employee shall not without Company’s prior written consent,
directly or indirectly cause or attempt to cause any employee, agent or
contractor of Company or any Company affiliate to terminate his or his
employment, agency or contractor relationship with Company or any Company
affiliate; or interfere or attempt to interfere with the relationship between
Company and any employee, agent or contractor. Notwithstanding the forgoing,
however, this paragraph shall not prohibit any entity with whom Employee is
employed or otherwise affiliated from soliciting or hiring any person so long as
Employee is not consulted concerning or otherwise involved, directly or
indirectly, in such solicitation and/or hiring, nor shall this paragraph impose
any liability upon any entity in the event that any person applies for or
inquires concerning employment in response to any advertisement or other job
posting, so long as Employee is not consulted concerning or otherwise involved,
directly or indirectly, in any aspect of the recruitment, evaluation or hiring
of the person(s) in question.

6. Remedies for Breach of the Restrictive Covenants. Employee acknowledges that
if Employee breaches any of his obligations under paragraph 3, 4, and/or 5
hereof (the “Restrictive Covenants”), the Company will suffer immediate and
irreparable harm and damage for which money alone cannot fully compensate
Company. Employee therefore agrees that upon such breach or threatened breach of
any such obligation, the Company shall be entitled to seek a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling
Employee to comply with any or all such obligations. This paragraph shall not be
construed as an election of any remedy, or as a waiver of any right available to
Company under this Agreement or the law, including the right to seek damages
from Employee for a breach of any provision of this Agreement, nor shall this
paragraph be construed to limit the rights or remedies available under
applicable law for any violation of any provision of this Agreement.

7. Denial of Liability. The parties understand and agree that this Agreement
shall not be construed as an admission of liability on the part of any person or
entity, liability being expressly denied.

8. Authority and Nonassignment. The parties warrant that each has authority to
enter into this Agreement, and that neither has transferred to any other person
or entity any claim, action, demand, or cause of action released by this
Agreement.



--------------------------------------------------------------------------------

9. Confidentiality.

(a) Employee represents and warrants to ENRGI that, prior to the Separation
Date, he has not disclosed the terms of this Agreement to any person, other than
to his spouse, tax advisor and counsel. After the Separation Date, neither
Employee, counsel for Employee, nor any other person under Employee’s control
shall disclose any term of this Agreement, except that he may disclose such
information to his spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice.
Employee shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Employee has given ENRGI
prompt written notice following service of the subpoena or court order.

(b) All inquiries that ENRGI or any of the Releasees receives about Employee
from any individual outside of ENRGI shall be directed to the Vice President –
Human Resources. ENRGI shall respond to inquiries by declining comment beyond
providing the neutral reference, pursuant to ENRGI’s standard business practice,
consisting of confirmation of dates of employment and positions held.

(c) Except as required by law, Employee covenants never to disparage or speak
ill of ENRGI or any ENRGI product or service, or of any past or present officer
of ENRGI. However, nothing in this section shall prohibit or limit Employee from
competing with ENRGI, provided that he complies with the Restrictive Covenants.

10. Covenant of Cooperation in Litigation. Employee acknowledges that because of
his position with ENRGI, he may possess information that may be relevant to or
discoverable in litigation in which ENRGI is involved or may in the future be
involved. Employee agrees that he shall testify truthfully in connection with
any such litigation, shall cooperate with ENRGI in connection with such
litigation, and that his duty of cooperation shall include an obligation to meet
with ENRGI representatives and/or counsel concerning such litigation for such
purposes, and at such times and places, as ENRGI deems necessary, in its sole
discretion, and to appear for deposition upon ENRGI’s request and without a
subpoena. ENRGI shall use reasonable efforts to accommodate Employee’s schedule,
and Employee shall exercise reasonable efforts to timely accommodate ENRGI’s
requests for cooperation. ENRGI shall reimburse Employee for all expenses
reasonably and necessarily incurred by him in connection with his obligations
under this paragraph (provided that he has received prior approval from ENRGI to
incur such expenses), and shall, in addition, pay Employee a consulting fee of
$150 per hour for each hour in excess of 20 that he devotes to honoring his
obligations under this paragraph; provided that Employee provides a statement
specifying in quarter-hour increments the time that he devotes to such
activities and the activities performed during each such increment; and provided
further that in no event shall ENRGI be obligated to pay Employee for any time
that he devotes in connection with responding to any subpoena issued to him,
and/or testifying in court, or at any other type of legal proceeding, including
a deposition.



--------------------------------------------------------------------------------

11. Nonreliance. Each party understands and agrees that he or it assumes all
risk that the facts or law may be, or become, different than the facts or law as
believed by the party at the time he or it executes this Agreement. Employee and
ENRGI acknowledge that their current relationship precludes any affirmative
obligation of disclosure, and expressly disclaim all reliance upon information
supplied or concealed by the adverse party or its counsel in connection with the
negotiation and/or execution of this Agreement.

12. Additional Warranty and Acknowledgment. The parties warrant and represent
that they have been offered no promise or inducement except as expressly
provided in this Agreement, and that this Agreement is not in violation of or in
conflict with any other agreement of either party including, as to the Company,
without limitation, the Company’s bylaws or articles of incorporation.

13. Survival of Covenants and Warranties. All covenants and warranties contained
in this Agreement are contractual and shall survive the closing of this
Agreement in accordance with their terms.

14. Administrative Matters. Employee covenants that he will not take any action,
or encourage any other person to take any action, calculated or likely to result
in the initiation or an inquiry, investigation or other action concerning ENRGI
by any federal, state or local governmental body or agency; provided that this
Agreement shall not prohibit Employee from testifying truthfully in connection
with a subpoena or other compulsory legal process.

15. Acknowledgment of Rights Under the Older Worker’s Benefits Protection Act.

(a) Employee agrees and acknowledges that he: (i) understands the language used
in this Agreement and the Agreement’s legal effect; (ii) understands that by
signing this Agreement he is giving up the right to sue ENRGI for age
discrimination, except for claims arising after this agreement; (iii) will
receive compensation under this Agreement to which he would not have been
entitled without signing this Agreement; (iv) has been advised by ENRGI to
consult with an attorney before signing this Agreement; and (v) was given no
less than twenty-one days to consider whether to sign this Agreement.

(b) For a period of seven days after the date of the last party’s execution
hereof, Employee may, in his sole discretion, rescind this Agreement, by
delivering a written notice of rescission to ENRGI. If Employee rescinds this
Agreement within seven calendar days after the Execution Date, this Agreement
shall be null and void ab initio, all actions taken pursuant to this Agreement
shall be reversed, and neither this Agreement nor the fact of or circumstances
surrounding its execution shall be admissible for any purpose whatsoever in any
proceeding between the parties, except in connection with a claim or defense
involving the validity or effective rescission of this Agreement. If Employee
does not rescind this Agreement within seven calendar days after the Execution
Date, this Agreement shall become final and binding and shall be irrevocable.



--------------------------------------------------------------------------------

16. Insurance and Indemnification Issues. This Agreement shall not limit or
otherwise affect any right that Employee has or may have to indemnification
and/or defense for his acts and omissions in connection with his employment with
ENRGI, whether under a policy or insurance, pursuant to ENRGI’s bylaws, or
otherwise.

17. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding in all respects
upon, and shall inure to the benefit of, the parties’ heirs, successors and
assigns.

(b) Governing Law. This Agreement shall be governed by the internal laws of the
State of Colorado, irrespective of the choice of law rules of any jurisdiction.

(c) Severability. In the event that a court of competent jurisdiction enters a
final judgment holding invalid any provision of this Agreement, the remainder of
this Agreement shall be fully enforceable.

(d) Integration. Except for any Non-Disclosure, Confidentiality and/or
Non-Compete Agreements, this Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and a complete merger of prior
negotiations and agreements with respect to such subject matter.

(e) Modification. This Agreement shall not be modified except in a writing
signed by the parties.

(f) Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall these be an estoppel against the enforcement of any provision
of this Agreement, except by a writing signed by the party charged with the
waiver or estoppel. No waiver of any breach of this Agreement shall be deemed a
waiver of any later breach of the same provision or any other provision of this
Agreement.

(g) Headings. Headings are intended solely as a convenience and shall not
control the meaning or interpretation of any provision of this Agreement.

(h) Gender and Number. Pronouns contained in this Agreement shall apply equally
to the feminine, neuter and masculine genders. The singular shall include the
plural, and the plural shall include the singular.



--------------------------------------------------------------------------------

(i) Other Agreements. Each party shall promptly execute, acknowledge and deliver
any additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Agreement.

(j) Burden of Proof. Any party contesting the validity or enforceability of any
term of this Agreement shall be required to prove by clear and convincing
evidence fraud, concealment, failure to disclose material information,
unconscionability, misrepresentation or mistake of fact or law.

(k) Construction. The parties acknowledge that they have reviewed this Agreement
in its entirety and have had a full and fair opportunity to consult with counsel
of their own choosing and to negotiate the terms and conditions of this
Agreement. Each party therefore waives all applicable rules of construction that
any provision of this Agreement should be construed against its drafter, and
agrees that all provisions of the Agreement shall be construed as a whole,
according to the fair meaning of the language used.

(l) Disputes. Every dispute arising from or relating to this Agreement shall be
tried exclusively in the state or federal courts situated in the Denver,
Colorado metropolitan area. The parties consent to venue in those courts, and
agree that those courts shall have personal jurisdiction over them in, and
subject matter jurisdiction concerning, any such action.

(m) Fees and Costs. In any action relating to or arising from this Agreement, or
involving its application, the party substantially prevailing shall recover from
the other party the expenses incurred by the prevailing party in connection with
the action, including court costs and reasonable attorneys’ fees actually
incurred.

(n) Counterparts and Telecopies. This Agreement may be executed in counterparts,
or by copies transmitted by telecopier, all of which shall be given the same
force and effect as the original.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

    Einstein Noah Restaurant Group, Inc. James W. Hood     Jill B. W. Sisson /s/
James W. Hood     By:   /s/ Jill B. W. Sisson Date: 02 Feb 09     As its:  
General Counsel and Corporate Secretary     Date:   02/16/2009